On the trial of the case the wife of the deceased, over the timely objection of defendant, was permitted to testify that shortly before his death deceased had said "Bricie [meaning defendant] had robbed him." This testimony was not admissible for two reasons: First, no predicate had been laid for a dying declaration; Second, the statement was a conclusion. Pilcher v. State, 16 Ala. App. 237, 77 South, 75; Pressley v. State,166 Ala. 17, 52 So. 337; Reaves v. State, 158 Ala. 5, 48 So. 373; Oliver v. State, 17 Ala. 587; Autrey v. State, 190 Ala. 10,67 So. 237. Further, this evidence is not shown to be material.
The only effect of this evidence was to prejudice the defendant's case in the minds of the jury.
For the error pointed out, the judgement is reversed and the cause is remanded.
Reversed and remanded.